DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15, 16 and 19-28 are allowed, and claims 17 and 18 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for liquid cooling electronic components, by flowing cooling liquid through casing walls, does not disclose, teach or suggest, following subject matter in claims:  
a casing wall structure surrounding a casing interior region for accommodating the electronic components, the casing wall structure defining a fluid flow passageway for thermal regulation fluid, the fluid flow passageway extending within the casing wall structure separated from said casing interior region from an inlet to and an outlet at the
casing wall structure and including an inner conduit extending through the casing interior region, wherein:
the casing wall structure completely encloses the casing interior region to make it a closed interior volume; and
the casing wall structure is double-walled by including an inner shell and an outer shell which form a space in between in communication with the inlet and the outlet such that between the inner and outer shells the fluid flow passageway is defined as a continuous and coherent flow space which completely encloses the interior volume of the casing wall structure; and
a central projection within the fluid flow passageway, the central projection configured to divert flow path of the inner conduit from the inner conduit radially outward towards the outer shell.

Prior arts, Smith, Osada, Hsu, Karrer and MURAHARA disclose related structural elements for cooling electronic components through casing walls but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835